J-A07004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JANE DOE                                    :        IN THE SUPERIOR COURT OF
                                                :             PENNSYLVANIA
                                                :
               v.                               :
                                                :
                                                :
    HAND & STONE FRANCHISE                      :
    CORPORATION, RUFFENACH G., LLC T/A          :
    HAND & STONE PHOENIXVILLE-OAKS              :        No. 2166 EDA 2020
    SPA, CATHERINE RUFFENACH, GERARD            :
    RUFFENACH, STEVEN M. WALDMAN,               :
    STEVEN WALDMAN MASSAGE AND                  :
    GROUPON, INC.                               :
                                                :
                                                :
    APPEAL OF: GROUPON, INC                     :

                   Appeal from the Order Entered October 5, 2020
     In the Court of Common Pleas of Philadelphia County Civil Division at No(s):
                                  No. 200600914


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                                           FILED JULY 25, 2022

        Appellant, Groupon, Inc. (“Groupon”), appeals from the October 5,

2020 Order entered in the Philadelphia County Court of Common Pleas

overruling     its   preliminary   objections       to    compel    arbitration   and   stay

proceedings.1 After careful review, we reverse.

        The relevant facts and procedural history are as follows. On June 19,

2020, Appellee, Jane Doe, filed a complaint against numerous defendants
____________________________________________


1 This interlocutory appeal is authorized by Pa.R.A.P. 311(a)(8) (permitting
an interlocutory appeal from any order that is made appealable by statute),
and the Uniform Arbitration Act, 42 Pa.C.S. § 7320(a)(1), which provides
that an appeal may be taken from “[a] court order denying an application to
compel arbitration[.]”
J-A07004-22



including Groupon.2        Appellee alleged that, on June 19, 2018, Steven

Waldman, a massage therapist working at Steven Waldman Massage,

sexually assaulted her during a massage service.3         Appellee’s son (“Son”),

who is not a party to the lawsuit, purchased a discount voucher for the

massage service from Groupon and gave it to Appellee as a Mother’s Day

gift.

        On September 4, 2020, Groupon filed Preliminary Objections to

Compel Arbitration and to Stay Proceedings. In the preliminary objections,

Groupon explained that when a customer creates an account to purchase

goods and services on the Groupon platform, the customer must read and

affirmatively manifest consent to Groupon’s terms of use (“TOU”). Groupon

further explained that when a customer purchases a voucher for services

using the platform, she again must manifest consent to the same TOU

before finalizing the purchase.         Relevantly, the TOU include a contractual

provision requiring all disputes involving Groupon to be resolved exclusively

in binding arbitration before the American Arbitration Association.          The



____________________________________________


2 Groupon is an online marketing platform used by merchants to advertise
and sell their goods and services, generally at a discount.

3  Appellee alleged, inter alia, that the defendants, including Groupon, were
liable to her for “failing to report [] Waldman’s dangerous propensities and
criminal conduct to either law enforcement, the Pennsylvania State Board of
Massage Therapy, and/or prospective customers in the public-at-large.”
Complaint, 6/19/20, at ¶ 13.



                                           -2-
J-A07004-22



voucher also provides that “[p]urchase, use, or acceptance of this voucher

constitutes acceptance of these terms [of use].”

      In the preliminary objections, Groupon asserted that when Appellee

presented the massage voucher to Stephen Waldman, Appellee redeemed it

for the massage service.     Groupon concluded that Appellee’s affirmative

action of redeeming the voucher demonstrated Appellee’s acceptance of the

terms of the voucher, including the arbitration provision.          Groupon,

therefore, requested that the trial court stay the case and compel arbitration

as required by the TOU.

      On September 24, 2020, Appellee filed a Response to Groupon’s

preliminary objections. In her response, Appellee denied that she had ever

received, read, accepted, agreed to and/or consented to Groupon’s website’s

TOU. She argued that she was not bound by the arbitration provision in the

TOU because Son, and not Appellee, purchased the voucher and had merely

sent Appellee a screenshot of the voucher via text message. She claimed

that the screenshot that she redeemed for the massage service did not

reference an arbitration agreement. She further denied that by redeeming

the voucher, she had agreed to be bound by the TOU on Groupon’s website,

noting that the voucher itself did not require Appellee to review the TOU and

the only reference on the voucher to Groupon’s website was: “For more




                                    -3-
J-A07004-22



information, visit http://gr.pn/deal-terms.”4         Appellee argued that this

ambiguous reference “would not alert any reasonable customer that he or

she is entering into an arbitration agreement and waiving legal rights.”

Response, 9/24/20, at ¶ 6.

       On October 5, 2020, the trial court overruled Groupon’s preliminary

objections to compel arbitration and stay proceedings.           On October 20,

2020, Groupon filed a Motion for Reconsideration of the court’s order

overruling its preliminary objections.           Relevant to the instant appeal,

Groupon reasserted its claim that Appellee had a contract with Groupon and

was, therefore, bound by its terms, including the TOU, regardless of whether

she had read them. Groupon also asserted that Appellee was bound by the

TOU as a third-party beneficiary of the contract between Son and Groupon.

Groupon further claimed that Appellee was estopped from, on the one hand,

relying on the voucher as the sole basis of Groupon’s duty to her while, on

the other hand, denying that Groupon’s TOU applied to her.

       On October 28, 2020, the trial court denied Groupon’s Motion for

Reconsideration.




____________________________________________


4According to Appellee, because this web link appeared in a screenshot it
was disabled.



                                           -4-
J-A07004-22



       This appeal followed.5       Groupon raises the following three issues on

appeal, which we have reordered for ease of disposition:

       [1.] Whether, even if [Appellee] is not a party to the agreement
       and the “deal-terms” referenced in the voucher, and even if she
       is not estopped from avoiding them, she is bound as a third-
       party beneficiary?

       [2.] Whether [Appellee’s] use and acceptance of the voucher
       made her a party to the agreement and the “deal-terms”
       referenced in the voucher, including the arbitration agreement in
       the TOU?

       [3.] Whether, even if [Appellee] is not a party to the agreement
       and the “deal-terms” referenced in the voucher, she is estopped
       from avoiding them?

Groupon’s Brief at 7.

       Groupon’s issues challenge the trial court’s order overruling their

preliminary objection to compel arbitration. In such cases, our standard of

review is as follows:

       Our review of a claim that the trial court improperly denied
       preliminary objections in the nature of a petition to compel
       arbitration is limited to determining whether the trial court’s
       findings are supported by substantial evidence and whether the
       trial court abused its discretion in denying the petition. We
       employ a two-part test to determine whether the trial court
       should have compelled arbitration: (1) whether a valid
       agreement to arbitrate exists, and (2) whether the dispute is
       within the scope of the agreement.




____________________________________________


5 The trial court did not order Groupon to file a Pa.R.A.P. 1925(b) Statement
and did not file a Rule 1925(a) Opinion explaining the basis for its decision
to overrule Groupon’s preliminary objections.



                                           -5-
J-A07004-22



Davis v. Ctr. Mgmt. Grp., LLC, 192 A.3d 173, 180 (Pa. Super. 2018)

(citations, quotation marks, and brackets omitted).     See also id. at 182

(“[T]he issue of whether a party agreed to arbitrate a dispute is a threshold,

jurisdictional question that must be decided by the [trial] court.”). “Whether

a written contract includes an arbitration agreement and whether the

parties’ dispute is within the scope of the arbitration agreement are

questions of law subject to this Court’s plenary review.”   In re Estate of

Atkinson, 231 A.3d 891, 898 (Pa. Super. 2020).

      Both Pennsylvania and federal law impose a strong public policy
      in favor of enforcing arbitration agreements. Accordingly, if a
      valid agreement to arbitrate exists and the dispute falls within
      the scope of the arbitration agreement, the dispute must be
      submitted to arbitration and the [trial] court’s denial of
      arbitration must be reversed.

Id. (citations omitted); see also Davis, 192 A.3d at 183 n.13 (stating that,

“[o]ur Supreme Court [in Taylor v. Extendicare Health Facilities, Inc.,

147 A.3d 490, 509 (Pa. 2016)] has instructed courts to ‘consider questions

of arbitrability with a healthy regard for the federal policy favoring

arbitration’”).

      In its first issue, Groupon asserts that Appellee was bound as a third-

party beneficiary of the contract between Groupon and Son to submit her

claims against Groupon to arbitration. Groupon’s Brief at 33-39. We, thus,

review whether a valid arbitration agreement exists between Groupon and

Appellee.




                                    -6-
J-A07004-22



      Generally, only parties to an arbitration agreement are bound by it.

However, this court has recognized that “a nonparty, such as a third-party

beneficiary, may fall within the scope of an arbitration agreement if that is

the parties’ intent.”   Pisano v. Extendicare Homes, Inc., 77 A.3d 651,

661 (Pa. Super. 2013) (quoting Elwyn v. Deluca, 48 A.3d 457, 461 (Pa.

Super. 2012).

      In Johnson v. Pa. Nat. Ins. Cos., 594 A.2d 296, 298 (Pa. 1991), our

Supreme Court held that a person who was injured while travelling as a

passenger in a taxicab was a third-party beneficiary of the taxicab’s

automobile insurance policy. The passenger was, thus, required to submit

her underinsured motorist claims under the policy to arbitration as the policy

required. Id. at 299 (explaining that “as a third party beneficiary under that

policy, the appellee’s rights are vulnerable to the same limitations which

may be asserted between the promisor and the promisee.”) (citation and

internal quotation marks omitted). The Johnson Court noted that a “third

party beneficiary cannot recover except under the terms and conditions of

the contract from which he makes a claim”. Id. at 298-99. Stated another

way, “[w]hen there is a contract, the right of a beneficiary is subject to any

limitation imposed by the terms of the contract.”          Id. at 299 (quoting

Restatement (Second) of Contracts, § 309, cmt. b (1981)).

      Instantly, in support of its claim that the trial court erred in refusing to

order this matter to arbitration, Groupon argues that not only did the parties

intend for Appellee to benefit from the agreement between Groupon and

                                      -7-
J-A07004-22



Son, but also the record demonstrates that Appellee was the only intended

beneficiary of their agreement.6         Groupon’s Brief at 36 (emphasis added).

Accordingly, Groupon argues that Appellee is subject to the same contractual

limitations as Son, including the applicable arbitration provision. Id. at 36-

37.

       We are constrained to agree with Groupon. In light of the controlling

case law set forth above, we conclude that Appellee was an intended third-

party beneficiary of the contract between Groupon and Son. As a third-party

beneficiary of the contract, Appellee’s rights were subject to any limitations

imposed by its terms, including the arbitration provision.         We conclude,

therefore, that the trial court erred in overruling Groupon’s preliminary

objections to compel the case to arbitration.7, 8
____________________________________________


6 Groupon emphasizes that the voucher expressly identified Appellee as the
recipient of the gift voucher and Son included a note on the voucher
describing it as a “gift” to Appellee. Groupon’s Brief at 36. Groupon further
highlights that Appellee repeatedly admitted in her complaint and response
to Groupon’s preliminary objections that the voucher was a gift to her. Id.

7  In light of our disposition, we need not address Groupon’s remaining
issues.

8  We note that it was not until Appellee filed her brief in this appeal that
Appellee argued that enforcement of the arbitration agreement violates her
constitutional right to a jury trial because she did not affirmatively waive
that right and had no knowledge that she was waiving it. See Appellee’s
Brief at 11-12 (citing Pisano, 77 A.3d at 661-62 (explaining that
“compelling arbitration upon individuals who did not waive their right to a
jury trial would infringe upon wrongful death claimants’ constitutional
rights.”)). Because Appellee did not raise this constitutional claim before the
trial court it is waived. See Pa.R.A.P. 302 (“Issues not raised in the lower
(Footnote Continued Next Page)


                                           -8-
J-A07004-22



      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2022




(Footnote Continued) _______________________

court are waived and cannot be raised for the first time on appeal.). See
also In re Adoption of K.M.G., 219 A.3d 662, 668 (Pa. Super. 2019)
(“[T]he Superior Court cannot address constitutional issues sua sponte.”)



                                          -9-